People v Smith (2021 NY Slip Op 01518)





People v Smith


2021 NY Slip Op 01518


Decided on March 16, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 16, 2021

Before: Renwick, J.P., Kapnick, Oing, Moulton, JJ. 


Ind No. 2159/13 Appeal No. 13346 Case No. 2015-01460 

[*1]The People of the State of New York, Respondent,
vJeorge Smith, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Laura Lieberman Cohen of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (John T. Hughes of counsel), for respondent.

Order, Supreme Court, New York County (Bonnie G. Wittner, J.), entered on or about January 20, 2015, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Clear and convincing evidence supported the court's assessment of 20 points for the relationship (strangers) between defendant and the victim. Although the victim worked in the men's shelter where defendant lived, her grand jury testimony expressly negated any relationship with defendant (see e.g. People v Postelli, 136 AD3d 514 [1st Dept 2016], lv denied 27 NY3d 907 [2016]; People v Ramsey, 124 AD3d 472 [1st Dept 2015], lv denied 25 NY3d 903 [2015]). 
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 16, 2021